DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/19/2022 has been entered.  Claims 1-5 and 7-21 are pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/21/2021.
Claim Interpretation
The terms “sintering laser pulse” and “pressing laser pulse” are interpreted as any two laser pulses that are different in at least one parameter or characteristic selected from the group consisting of laser pulse duration, laser pulse energy, peak laser power within the laser pulse, laser spot size on the material surface, laser beam wavelength, the relation of laser power versus times within the laser pulse, spatial profile of laser beam intensity on the material surface, and any combination thereof.
The term “target surface” is interpreted to be any surface that has been sintered or will be subjected to sintering according to the method of the instant claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (US 2014/0271328 A1) herein Burris, in view of Theodorakos et al. (Selective laser sintering of Ag nanoparticles ink for applications in flexible electronics) herein Theodorakos, evidenced by Harilal et al. (Experimental and computational study of complex shockwave dynamics in laser ablation plumes in argon atmosphere) herein Harilal.
Regarding claim 1, Burris discloses:
Burris et al. discloses an apparatus featuring pulsing lasers [0069, Burris] that are used for “fusing and subsequently annealing local volumes of powdered material as 
“depositing a layer of powdered material across a build platform” [0073, Burris] and “at a first time, projecting a first energy beam of a first power density onto an area of the layer of powdered material in Block S110; and at a second time succeeding the first time, projecting a second energy beam…” [0070, Burris] wherein the wavelengths of the laser beams are different [0094, Burris] and so the examiner submits that the laser with the first wavelength can be treated as the sintering laser and the laser with the second wavelength as the pressing laser and that the second laser being projected at a time “succeeding the first time” means there is a time delay.  Alternatively, Burris teaches that the lasers can overlap wherein the first laser melts the target surface while the second laser can preheat and/or anneal the material [0061, Burris] the examiner submits that when the first laser scans away from a location while the second laser is still shining [0092, Figure 12, Burris], the target will still be melted and there will be a time delay between the last sintering pulse and the next pressing pulse.  Further the examiner submits that while the two lasers are overlapping one can define a single pulse of the sintering laser and a single pulse of the pressing laser as a laser pulse group wherein the chosen pressing laser pulse came after the chosen sintering laser pulse which meets the claimed time delay.
Wherein the first laser beam can fall within the boundaries of a second laser beam, with the first laser beam melting material and the second laser slowing the cooling of the just-melted material [0061, Burris]
Burris does not disclose the laser pulses causing pressure pulses onto the target surface by vaporizing material and/or creating a plasma plume while the target surface still remains at least partially melted after the last sintering laser pulse, however, the examiner submits that a high pressure resulting from material vaporization and/or plasma plumes would flow naturally from following the suggestion of Burris in view of Theodorakos as evidenced by Harilal.
Harilal teaches that plasma pluming can be caused by “long pulse” ablation which occurs in the nanosecond range [page 083504-1, Harilal] and specifically tested using a pulsing laser with 1064 nm with 6 ns pulses causes plasma pluming [page 083504-10, Harilal] and that plasma pluming is caused by material vaporization [page 083504-1, Harilal].
Theodorakos discloses that pulses with nanosecond durations proved very efficient for sintering with multiple wavelengths [page 161, Theodorakos], with 8 nanosecond pulses used specifically [page 160 Figure 2, Theodorakos] and that when printing silver lines the use of a 1064 nm wavelength is optimum as it has a low absorption rate and allows more heating of deeper layers [page 160, Theodorakos].  Theodorakos does not specifically disclose that these pulses would cause high pressures resulting from material vaporization and/or plasma plumes, however the examiner submits that the pulses would be expected to exhibit this property as evidenced by Harilal.  As discussed above, Harilal teaches that the plasma pluming occurs from pulses in the nanosecond range and performs an example at 6 nanoseconds with the same wavelength as Theodorakos.  The examiner submits that one of ordinary skill in the art would expect plasma plumes to form from using the laser pulses taught by Theodorakos.  It would be obvious to one of ordinary skill in the art to use the laser 
The examiner notes that given the overlap of the two lasers of Burris that the target surface would still be melted during vaporizing and/or creating a plasma plume on the surface of the target material.
The examiner notes that any sintering laser pulse can meet the limitation of the “last sintering laser pulse” and that any pressing laser pulse can meet the limitation of “first pressing laser pulse” so long as the sintering pulse to be considered the last sintering laser pulse takes place prior to the pressing pulse that is considered to be the first pressing pulse.
Regarding claims 4 and 5, Burris modified by Theodorakos discloses shining a second laser on a material that has been melted by the first laser “block S120 projects a second energy beam onto a volume of material recently melted by the first energy beam” [0077, Burris] and that the laser beams overlap [0061, Burris] so the target surface will still be melted when the second laser shines on the target surface, the examiner submits that the material would be expected to be above 25°C given that it’s temperature is high enough to be melted.  The examiner notes that any sintering laser pulse can meet the limitation of the “last sintering laser pulse” and that any pressing laser pulse can meet the limitation of “first pressing laser pulse” so long as the sintering pulse to be considered the last sintering laser pulse takes place prior to the pressing pulse that is considered to be the first pressing pulse.
Regarding claim 7, Burris modified by Theodorakos discloses that layers of powder are deposited with approximately 100 nm of thickness [0073, Burris], the examiner submits that layer thickness is considered a feature of the printed material.
Regarding claim 8, as discussed above it would be obvious to one skilled in the art at the time of filing to use 8 nanosecond pulses and a 1064 wavelength to improve the efficiency and provide uniform heating of the sintering process of Burris.
Regarding claim 9, Burris modified by Theodorakos specifies that the powdered material can be metal [0043, Burris].
Regarding claim 10, Burris modified by Theodorakos specifies that the powder layer is deposited before irradiating with lasers [0070, Burris].
Regarding claim 11, Burris modified by Theodorakos specifies that the laser is scanned across regions of the powdered material [0051, Burris] which the examiner submits would require multiple pulse groups to sinter and anneal multiple regions.  Alternatively, the examiner submits that just repeating a step is obvious absent a specific evidence of a new and unexpected result.  See MPEP 2144(VI)(B).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (US 2014/0271328 A1) in view of Theodorakos et al. (Selective laser sintering of Ag nanoparticles ink for applications in flexible electronics) herein Theodorakos, evidenced by Harilal et al. (Experimental and computational study of complex shockwave dynamics in laser ablation plumes in argon atmosphere) herein Harilal., in further view Zhao et al. (CN 107336440 A, US 11097470 B2 referred to herein as English equivalent) herein Zhao.
Regarding claim 3, as discussed above claim 1 is unpatentable over Burris in view of Theodorakos.  Burris modified by Theodorakos does not expressly teach that at least one of the sinter laser pulse(s) is different from at least one of the pressing laser pulse(s) in terms of laser .
Claims 1-2, 4-5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberhofer et al. (US 8,784,720 B2) herein Oberhofer, in view of Theodorakos et al. (Selective laser sintering of Ag nanoparticles ink for applications in flexible electronics) herein Theodorakos, evidenced by Harilal et al. (Experimental and computational study of complex shockwave dynamics in laser ablation plumes in argon atmosphere) herein Harilal, in further view of Burris et al. (US 2014/0271328 A1) herein Burris.
Regarding claim 1, Oberhofer discloses:
Depositing layers of a powder onto a platform which the examiner submits would inherently have to be a solid surface in order to build upon [Column 2 lines 34-49, Oberhofer]
After depositing the layers two lasers are shined on the layers “a first pulsed electromagnetic radiation 7a is irradiated onto a first area of a layer of the building material, and subsequently a second pulsed radiation or a continuous electromagnetic radiation 7a is irradiated onto a second area of the layer of the building material” [Column 4 lines 3-10, Oberhofer] for the purpose of sintering the powder [Column 2 lines 19-23, Oberhofer], the examiner submits that sintering a powder involves inducing coalition of at least some of the powder particles into a more continuous medium formed by at least two interconnected powder particles
Wherein there is a time period between the irradiation from the first and second lasers [Column 1 lines 62-67, Oberhofer] and the beams partially overlap [Column 4 lines 11-12, Oberhofer] or may not overlap at all [Column 4 lines 30-35, Oberhofer] which the examiner submits means the different lasers have different spatial 
Laser sintering or laser melting [Column 2 line 6, Oberhofer] wherein the area irradiated with the first laser solidifies before being shined on with the second laser [Column 1 lines 62-67, Oberhofer] which the examiner submits means the first laser melts the target material.
Oberhofer does not disclose the laser pulses causing pressure pulses onto the target surface by vaporizing material and/or creating a plasma plume while the target surface still remains at least partially melted after the last sintering laser pulse, however, the examiner submits that a high pressure resulting from material vaporization and/or plasma plumes would flow naturally from following the suggestion of Burris in view of Theodorakos as evidenced by Harilal.
Harilal teaches that plasma pluming can be caused by “long pulse” ablation which occurs in the nanosecond range [page 083504-1, Harilal] and specifically tested using a pulsing laser with 1064 nm with 6 ns pulses causes plasma pluming [page 083504-10, Harilal] and that plasma pluming is caused by material vaporization [page 083504-1, Harilal].
Theodorakos discloses that pulses with nanosecond durations proved very efficient for sintering with multiple wavelengths [page 161, Theodorakos], with 8 nanosecond pulses used specifically [page 160 Figure 2, Theodorakos] and that when printing silver lines the use of a 1064 nm wavelength is optimum as it has a low absorption rate and allows more heating of deeper layers [page 160, Theodorakos].  Theodorakos does not specifically disclose that these pulses would cause high pressures resulting from material vaporization and/or plasma plumes, however the examiner 
Two or more laser light sources may be used [Column 4 lines 56-57, Oberhofer].
Oberhofer modified by Theodorakos does not specify that the target surface remains at least partially melted after the last sintering laser pulse, however the examiner submits that doing so would be obvious in view of Burris.  Burris teaches that using multiple laser diodes to simultaneously project multiple energy beams onto a topmost surface of powdered material, which the examiner submits can be considered the target surface, which allows one to fuse and anneal a substantially large surface area per unit time [0067, Burris] wherein the beams can shine on disjoint locations [0061, Burris].  The examiner submits that it would have been obvious to modify the process of Oberhofer to shine the two or more laser light sources on disjoint locations simultaneously as taught by Burris, so that the second laser can be used to compact a solidified part of the target material while the first laser simultaneously melts another 
The examiner submits that melting a part of the target material while compacting another part meets the limitation that the target surface remains at least partially melted after the last sintering laser pulse.
The examiner notes that any sintering laser pulse can meet the limitation of the “last sintering laser pulse” and that any pressing laser pulse can meet the limitation of “first pressing laser pulse” so long as the sintering pulse to be considered the last sintering laser pulse takes place prior to the pressing pulse that is considered to be the first pressing pulse.
Regarding claim 2, Oberhofer modified by Theodorakos and Burris discloses the use of a first pulsed laser and a second pulsed laser wherein the second pulsed frequency is higher than the first pulsed frequency [Column 1 lines 36-40, Oberhofer] and these different frequencies would mean that the temporal distance between the first and second lasers would be different than the temporal distance between pulses for each individual laser.
Regarding claims 4 and 5, as discussed above it would be obvious to modify Oberhofer to use perform melting and compressing at the same time at different locations of the target surface to increase processing time.  The examiner submits that because the target would be expected to be above 25°C because part of it is melted.  The examiner further submits that part of the target surface being melted by the sintering laser meets the limitation of “the target surface still melted from the last sintering laser pulse”.  The examiner notes that any sintering laser pulse can meet the limitation of the “last sintering laser pulse” and that any pressing laser pulse can meet the limitation of “first pressing laser pulse” so long as the sintering pulse to be 
Regarding claim 7, Oberhofer modified by Theodorakos and Burris discloses that the use of a powder with a grain size of 1-100 nm and a layer thickness of 1-100 µm [Column 2 lines 7-8, Oberhofer].
Regarding claim 8, as discussed above it would be obvious to one skilled in the art at the time of filing to use 8 nanosecond pulses and a 1064 wavelength to improve the efficiency and provide uniform heating of the sintering process of Oberhofer.
Regarding claim 9, Oberhofer modified by Theodorakos and Burris discloses that the powder can be any metal or their alloys [Column 2 lines 49-52, Oberhofer].
Regarding claim 10, Oberhofer modified by Theodorakos and Burris discloses that sintering is performed by irradiating layers of powder [Column 1 lines 32-40, Oberhofer].
Regarding claim 11, Oberhofer modified by Theodorakos and Burris discloses that after depositing material, multiple positions of the material are irradiated and sintered, the examiner submits that to irradiate multiple positions multiple pulse groups would be used [Column 1 lines 31-36, Oberhofer].  Alternatively, the examiner submits that just repeating a step is obvious absent a specific evidence of a new and unexpected result.  See MPEP 2144(VI)(B).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberhofer et al. (US 8,784,720 B2) herein Oberhofer, in view of Theodorakos et al. (Selective laser sintering of Ag nanoparticles ink for applications in flexible electronics) herein Theodorakos, evidenced by Harilal et al. (Experimental and computational study of complex shockwave dynamics in laser ablation plumes in argon atmosphere) herein Harilal, in further view of Burris et al. (US 2014/0271328 A1) herein Burris, in further view of Zhao et al. (CN 107336440 A, US 11097470 B2 referred to herein as English equivalent) herein Zhao.
Regarding claim 3, as discussed above claim 1 is unpatentable over Oberhofer in view of Theodorakos in further view of Burris.  Oberhofer modified by Theodorakos and Burris does not expressly teach that at least one of the sinter laser pulse(s) is different from at least one of the pressing laser pulse(s) in terms of laser pulse duration, laser pulse energy, or peak laser power.  Zhao discloses that when printing powders of various materials in multiple layers or within a .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  However, applicant’s arguments appear to still pertain to the disclosure of Oberhofer, Burris, and Theodorakos and will accordingly be addressed below.
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. 
Applicant first argues that, Oberhofer teaches that the compacting pulse should come after the building material has solidified and so there would not be any motivation to modify Oberhofer to induce a pressing pulse while the target surface still remains at least partially melted as recited in the amended instant claim 1 because such a modification would be contrary to the express principle of operation of Oberhofer.  The examiner cannot concur.  While Oberhofer does state that the second laser pulse is performed after solidification, the examiner submits that this is in reference to the specific points being shined on by the laser, whereas the target surface can be viewed as the entirety of the material to be sintered, or targeted, as discussed above in claim interpretation.  Oberhofer discloses the use of multiple lasers [Column 4 lines 56-57, Oberhofer] and Burris teaches that multiple lasers can be shined at disjointed locations for different purposes such as preheating, fusing, and annealing  which allows a large area to be processed per unit time [0061, 0067, Burris], thus it would be obvious to one of ordinary skill in the art to use the multiple lasers of Oberhofer to shine on multiple, disjointed locations on the target surface to melt one location while another is compacted in order to increase productivity.  The examiner submits that this not go against what Oberhofer teaches 
Applicant then argues that Burris’ second laser teaches annealing but does not teach compacting and further that Burris does not disclose providing a time delay between its sintering pulse and its annealing pulse such that the annealing pulse is both delayed after the sintering pulse and also initiated before the material solidifies.  Applicant further argues that Theodorakos and Harilal do not overcome the deficiencies of Burris.  The examiner cannot concur.  Burris teaches that the lasers can overlap wherein the first laser melts the target surface while the second laser can preheat and/or anneal the material [0061, Burris] the examiner submits that when the first laser scans away from a location while the second laser is still shining [0092, Figure 12, Burris], the target will still be melted and there will be a time delay between the last sintering pulse and the next pressing pulse.  Further the examiner submits that while the two lasers are overlapping one can define a single pulse of the sintering laser and a single pulse of the pressing laser as a laser pulse group wherein the chosen pressing laser pulse came after the chosen sintering laser pulse which meets the claimed time delay.  With regards to the argument that Burris does not disclose a laser that performs compacting, Theodorakos teaches the use of a laser wavelength and pulse width that improves efficiency and heating [page 160-161, Theodorakos] and so it would have been obvious to one of ordinary skill in the art to use this wavelength and pulse width with the process of Burris.  As evidenced by Harilal this wavelength and pulse width would cause plasma pluming [page 083504-10, Harilal] and that plasma pluming is caused by material vaporization [page 083504-1, Harilal].  The examiner notes that any sintering laser pulse can meet the limitation of the “last sintering laser pulse” and that any pressing laser pulse can meet the limitation of “first pressing laser .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Burris does not disclose inducing a pressure pulse, vaporizing the material, or creating a plasma plume with its annealing step.  However, a laser pulse width and wavelength disclosed by Theodorakos was used as a secondary reference for why one would modify Burris with that pulse width and wavelength.  Further, as evidenced by Harilal, pressure pulses from plasma plumes and material vaporization would naturally flow from this modification of Burris in view of Theodorakos.
Applicant argues that Harilal does not teach or suggest anything relative to timing in a sintering process between a first laser pulse for sintering and a subsequent laser pulse for inducing a pressure pulse.  However, this time delay was disclosed by the primary references Oberhofer and Burris as discussed in the Non-Final Rejection for which Harilal was a secondary reference.
Applicant argues that Zhao does not disclose any information relative to the timing between its steps of sintering and performing a laser-induced shock wave impact.  However, this time delay was disclosed by the primary references Oberhofer and Burris as discussed in the Non-Final Rejection for which Zhao was a secondary reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734